15 N.Y.2d 608 (1964)
In the Matter of Shearson, Hammill & Co. et al., Respondents,
v.
State Tax Commission of the State of New York, Appellant.
Court of Appeals of the State of New York.
Argued October 14, 1964.
Decided November 19, 1964.
Louis J. Lefkowitz, Attorney-General (Robert W. Bush and Paxton Blair of counsel), for appellant.
William E. Jackson, Howard O. Colgan, Jr., and Andrew J. Connick for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE and SCILEPPI. Taking no part: Judge BERGAN.
Order affirmed, with costs; no opinion.